 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED
FIRST LIEN CREDIT AGREEMENT


This FIRST AMENDMENT TO AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
(“Amendment”), dated effective as of November 19, 2007 (the “Effective Date”),
is by and among Energy XXI Gulf Coast, Inc., a Delaware corporation (the
“Borrower”), the lenders party to the First Lien Credit Agreement described
below (the “Lenders”), The Royal Bank of Scotland plc, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”), and the other
parties in the capacities herein identified.
 
WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons in the capacities therein identified are parties to the Amended and
Restated First Lien Credit Agreement, dated as of June 8, 2007, as modified by
the Consent Regarding Amended and Restated First Lien Credit Agreement dated as
of July 27, 2007 (as so modified, and as amended, supplemented, amended and
restated or otherwise modified from time to time, the “First Lien Credit
Agreement”);
 
WHEREAS, the parties hereto desire to amend the First Lien Credit Agreement in
certain respects as set forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
AGREEMENT
 
Section 1.  Definitions.  Capitalized terms used herein but not defined herein
shall have the meanings as given them in the First Lien Credit Agreement, unless
the context otherwise requires.
 
Section 2.  Amendments.
 
(a)  Section 1.1.  Section 1.1 of the First Lien Credit Agreement is hereby
amended as follows:
 
(i)           The definition of “Applicable Margin” is hereby amended by
inserting the following language at the end of the words “after the Closing
Date” in the proviso following the table in such definition:
 
“; provided, further, that the applicable percentages set forth in the foregoing
table shall be increased by 0.15% during any period commencing with the date
that a 90% Hedging Position shall have occurred and ending on the date that is
the later of (a) ninety (90) days after the occurrence of such 90% Hedging
Position or (b) the date that (i) such 90% Hedging Position shall no longer be
existing and (ii) the Borrower shall have delivered a certificate of an
Authorized Officer of the Borrower certifying as to the same in form and
substance reasonably satisfactory to the Administrative Agent.”
 
(ii)           The definition of “Loan Documents” is hereby amended and restated
in its entirety as follows:
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit, each Hedging Agreement between the Borrower (or a Subsidiary thereof if
permitted by Section 7.2.20) and any Approved Counterparty that is or was a
Lender or an Affiliate thereof at the time such Approved Counterparty entered
into such Hedging Agreement, the Fee Letter, each Security Document, each
Guaranty, each Borrowing Request, each Issuance Request, and each other
agreement, certificate, document or instrument delivered in connection with any
Loan Document, whether or not specifically mentioned herein or therein.
 
(iii)           The definitions of “Offshore Oil and Gas Properties” and
“Onshore Oil and Gas Properties” are hereby deleted in their entirety.
 
(iv)           The definition of “Secured Parties” is hereby amended and
restated in its entirety as follows:
 
“Secured Parties” means, collectively, (a) the Lenders, (b) the Issuers, (c) the
Administrative Agent and the other Agents, and (d) each Approved Counterparty to
a Hedging Agreement with the Borrower (or a Subsidiary thereof if permitted by
Section 7.2.20) that is or was a Lender or an Affiliate thereof at the time such
Approved Counterparty entered into such Hedging Agreement (provided that such
Approved Counterparty is a Secured Party only for purposes of each such Hedging
Agreement so entered into and not for Hedging Agreements entered into after such
Approved Counterparty ceased to be a Lender or Affiliate thereof), and in each
case each of their respective successors, transferees and assigns.
 
(v)           A new definition “90% Hedging Position” shall be inserted into
Section 1.1 in the appropriate alphabetical order:
 
“90% Hedging Position” means:
 
(a)           the entering into by the Borrower and/or any other Obligor of one
of more Hedging Agreements or hedging positions such that volumes corresponding
to swaps or collars (for the absence of doubt, volumes related to puts that are
not executed in conjunction with any other Hedging Agreements are excluded)
covering Oil and Gas Properties of the Obligors will, at any date, exceed 90%
for any month for crude oil or natural gas in respect of the reasonably
estimated projected crude oil and natural gas production, respectively, from the
Obligors’ Proved Developed Producing Reserves, as determined by reference to the
then current Reserve Reports delivered pursuant to the terms of this Agreement
and such other supplemental reserve information as has been provided to the
Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent; or
 
(b)           the maintaining by the Borrower and/or any other Obligor of one of
more Hedging Agreements or hedging positions such that volumes corresponding to
swaps or collars (for the absence of doubt, volumes related to puts that are not
executed in conjunction with any other Hedging Agreements are excluded) covering
Oil and Gas Properties of the Obligors will, at any date, exceed 90% for any
month for crude oil or natural gas in respect of the reasonably estimated
projected crude oil and natural gas production, respectively, from the Obligors’
Proved Developed Producing Reserves, as determined by reference to the then
current Reserve Reports delivered pursuant to the terms of this Agreement and
such other supplemental reserve information as has been provided to the
Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent; provided that such maintaining of Hedging Agreements or
hedging positions shall not constitute a 90% Hedging Position if the following
are true: (i) at the time of the entering into of such Hedging Agreements or
hedging positions, a 90% Hedging Position under clause (a) of this definition is
not in existence or would result therefrom; and (ii) after such time of entering
into such Hedging Agreements and hedging positions, a 90% Hedging Position shall
occur by operation of clause (b) of this definition (without giving effect to
this proviso of such clause (b)) solely as a result of a decrease in the
reasonably estimated projected crude oil and natural gas production,
respectively, from the Obligors’ Proved Developed Producing Reserves, and such
90% Hedging Position under this clause (ii) shall continue for a period of not
longer than five (5) Business Days.
 
(vi)           A new definition “Six-Month Production Low” shall be inserted
into Section 1.1 in the appropriate alphabetical order:
 
“Six-Month Forecast Production Low” means, at any date of determination, the
Obligor’s lowest (and reasonably estimated) projected monthly production for
crude oil or natural gas, as the case may be, from the Obligors’ Proved
Developed Producing Reserves for crude oil and natural gas, as the case may be,
during the forecast six months immediately following such date of determination.
 
(b)  Section 7.1.1(s).  Section 7.1.1(s) of the First Lien Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“(s)  (i) concurrently with any delivery of financial statements under Section
7.1.1(a), a certificate of an Authorized Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent, (A) setting forth as of the
last Business Day of such Fiscal Quarter, a true and complete list of all
Hedging Agreements of the Borrower and each Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule7.2.20, or not
previously provided to the Administrative Agent, any margin required or supplied
under any credit support document, and the Approved Counterparty to each such
agreement, and (B) providing information and calculations as to (x) any volumes
corresponding to swaps or collars (for the absence of doubt, volumes related to
puts that are not executed in conjunction with any other Hedging Agreements are
excluded) covering Oil and Gas Properties of the Obligors to the extent the same
exceed 100% for crude oil or for natural gas, as the case may be, of the
reasonably estimated projected crude oil and natural gas production,
respectively, from the Obligors’ Proved Developed Producing Reserves in respect
of such Oil and Gas Properties and (y) the Borrower’s good faith estimate (with
reasonably detailed calculations and based on such hedging positions as the
Borrower may deem appropriate provided such hedging positions are in compliance
with the terms of the Loan Documents) of the cost to modify or unwind the
Obligors’ hedging positions so that such volumes would not exceed 100% of such
reasonably estimated projected crude oil and natural gas production,
respectively, from the Obligors’ Proved Developed Producing Reserves in respect
of such Oil and Gas Properties, (ii) within five days after any execution of any
new Hedging Agreements or any assignment, termination or unwinding of any
existing Hedging Agreements, notice thereof to the Administrative Agent, which
notice shall be in form and substance and with details reasonably acceptable to
the Administrative Agent, and (iii) within five days after the occurrence
thereof, notice of the Obligors having entered into a 90% Hedging Position; and”
 
(c)  Section 7.1.16.  Section 7.1.16 of the First Lien Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“SECTION 7.1.16.                                           Minimum Availability
Under Borrowing Base.  (a)  During the period from the Closing Date to the date
that the Borrower shall have achieved compliance with the windstorm insurance
requirements described in clause (y) of Section 7.1.4, the Borrower will not
permit the aggregate Credit Exposures of all Lenders to exceed an amount equal
to (i) the Borrowing Base then in effect minus (ii) $100,000,000.
 
(b)           During each period from July 1st to October 31st of each calendar
year, the Borrower will not permit the aggregate Credit Exposures of all Lenders
to exceed an amount equal to (a) the Borrowing Base then in effect minus (b)
$25,000,000.”
 
(d)  Section 7.2.20.  Section 7.2.20 of the First Lien Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“SECTION 7.2.20.                                           Restrictions on
Hedging Agreements.  (a)  No Obligor will enter into or maintain any Hedging
Agreements with any Person other than (i) commodity Hedging Agreements with one
or more Approved Counterparties (in the case of Hedging Agreements that are puts
or calls that are not executed in conjunction with any other Hedging Agreements)
or Lenders or Affiliates thereof (in the case of any other Hedging Agreements);
(ii) Hedging Agreements in respect of interest rates with an Approved
Counterparty; and (iii) Hedging Agreements required under Section 7.1.12;
provided that all Hedging Agreements permitted hereunder are in accordance with
this Section 7.2.20 and have a fixed price or floor prices acceptable to the
Administrative Agent and aggregate notional volumes acceptable to the
Administrative Agent.
 
(b)           With respect to any commodity Hedging Agreements permitted
hereunder:
 
(i)           as at any date, volumes corresponding to swaps or collars (for the
absence of doubt, volumes related to puts that are not executed in conjunction
with any other Hedging Agreements are excluded) covering Oil and Gas Properties
of the Obligors shall not exceed (A) during the first six calendar months period
following such date, 90% for crude oil or for natural gas, as the case may be,
of the reasonably estimated projected crude oil and natural gas production,
respectively, from the Obligors’ Proved Developed Producing Reserves in respect
of such Oil and Gas Properties, and (B) for any period after such six month
period described in clause (A), the lower of (x) 90% for crude oil or for
natural gas, as the case may be, of the Six-Month Forecast Production Low for
crude oil and natural gas, respectively, in respect of such Oil and Gas
Properties; and (y) the sum of 100% of the reasonably estimated projected crude
oil and natural gas production, as the case may be, from the Obligors’ Proved
Developed Producing Reserves plus 50% of the reasonably estimated projected
crude oil and natural gas production, as the case may be, from the Obligors’
Proved Developed Nonproducing Reserves; and
 
(ii)           as at any date, volumes for all commodity Hedging Agreements
(including swaps, collars and puts) shall not be less than 50% on a rolling two
year period basis of the reasonably estimated projected BTU equivalent of crude
oil and natural gas production from its Proved Developed Producing Reserves,
 
in each case as determined by reference to the then current Reserve Reports
delivered pursuant to the terms of this Agreement and such other supplemental
reserve information as has been provided to the Administrative Agent in form and
substance reasonably acceptable to the Administrative Agent and provided that
all calculations of reasonably estimated projected crude oil and natural gas
production made by the Borrower shall be made in a manner consistent with oil
and gas production and reserve estimating techniques of, and reserve category
definitions provided by, the Society of Petroleum Engineers.
 
(c)           As at any date, volumes corresponding to basis swaps covering Oil
and Gas Properties of the Obligors shall not exceed (i) during the first six
calendar months period following such date, 90% for crude oil or for natural
gas, as the case may be, of the reasonably estimated projected crude oil and
natural gas production, respectively, from the Obligors’ Proved Developed
Producing Reserves in respect of such Oil and Gas Properties, and (ii)
thereafter, the lower of (A) 90% for crude oil or for natural gas, as the case
may be, of the Six-Month Production Low for crude oil and natural gas,
respectively, in respect of such Oil and Gas Properties; and (B) the sum of 100%
of the reasonably estimated projected crude oil and natural gas production, as
the case may be, from the Obligors’ Proved Developed Producing Reserves plus 50%
of the reasonably estimated projected crude oil and natural gas production, as
the case may be, from the Obligors’ Proved Developed Nonproducing Reserves, in
each case as determined by reference to the then current Reserve Reports
delivered pursuant to the terms of this Agreement and such other supplemental
reserve information as has been provided to the Administrative Agent in form and
substance reasonably acceptable to the Administrative Agent; provided that all
calculations of reasonably estimated projected crude oil and natural gas
production made by the Borrower shall be made in a manner consistent with oil
and gas production and reserve estimating techniques of, and reserve category
definitions provided by, the Society of Petroleum Engineers.
 
(d)           Notwithstanding anything in this Section to the contrary, by no
later than July 1st of each calendar year, swaps and collars covering Oil and
Gas Properties of the Obligors shall not exceed (i) 70% of the reasonably
estimated projected crude oil production from the Obligors’ Proved Developed
Producing Reserves for the delivery period from July 1 of such calendar year
through October 31 of such calendar year, or (ii) 40% of the reasonably
estimated projected natural gas production from the Obligors’ Proved Developed
Producing Reserves for the delivery period from July 1 of such calendar year
through October 31 of such calendar year, in each case as determined by
reference to the then current Reserve Reports delivered pursuant to the terms of
this Agreement and such other supplemental reserve information as has been
provided to the Administrative Agent in form and substance reasonably acceptable
to the Administrative Agent; provided that all calculations of reasonably
estimated projected crude oil and natural gas production made by the Borrower
shall be made in a manner consistent with oil and gas production and reserve
estimating techniques of, and reserve category definitions provided by, the
Society of Petroleum Engineers.
 
(e)           No Obligor will purchase any calls other than (i) calls
corresponding to an existing permitted collar already executed or being executed
in conjunction with such purchased call or (ii) with the consent of the
Administrative Agent, calls for the purpose of mitigating physical delivery
risk, provided that the unamortized premium of all outstanding calls for all
Obligors shall not exceed $6,000,000 in the aggregate at any time.
 
(f)           In no event shall the Obligors post collateral (whether cash or by
letters of credit or otherwise) or margin in respect of its Hedging Agreements
in an aggregate outstanding amount in excess of $10,000,000 to secure its
obligations under its Hedging Agreements or to cover market exposures with
respect thereto.  Notwithstanding anything herein to the contrary, no Obligor
will enter into any Hedging Agreements other than in the ordinary course of
business for the purpose of protecting against fluctuations in interest rates
and commodity prices and basis risk and not for purposes of speculation.  The
Borrower will not permit any Subsidiary to enter into any Hedging Agreement
without the written consent of the Administrative Agent.
 
(g)           Notwithstanding anything in this Section to the contrary, the
Borrower’s maintenance of Hedging Agreements or hedging positions in violation
of clauses (b) through (d) above is not a Default or an Event of Default under
this Section 7.2.20 if:  (i) the Borrower was in compliance with the
requirements of this Section 7.2.20 at the time of the entering into of any such
Hedging Agreements or hedging positions; and (ii) after the time of the entering
into of any such Hedging Agreements or hedging positions, a decrease in the
reasonably estimated projected crude oil and natural gas production,
respectively, from the Obligors’ Proved Developed Producing Reserves causes the
Borrower to no longer be in compliance with Section 7.2.20 and such
non-compliance lasts for a period of not longer than five (5) Business Days;
provided that all calculations of reasonably estimated projected crude oil and
natural gas production made by the Borrower shall be made in a manner consistent
with oil and gas production and reserve estimating techniques of, and reserve
category definitions provided by, the Society of Petroleum Engineers.”
 
(e)  Section 10.19.  Section 10.19 of the First Lien Credit Agreement is hereby
amended and restated in its entirety as follows:
 
“SECTION 10.19                                           Collateral Matters;
Hedging Agreements.  The benefit of the Security Documents and of the provisions
of this Agreement relating to the Collateral shall also extend to and be
available to each Approved Counterparty to a Hedging Agreement with the Borrower
(or a Subsidiary thereof if permitted by Section 7.2.20) that is or was a Lender
or an Affiliate thereof at the time such Approved Counterparty entered into such
Hedging Agreement (but only for purposes of each such Hedging Agreement so
entered into and not for Hedging Agreements entered into after such Approved
Counterparty ceased to be a Lender or Affiliate thereof); provided that it is
the intention of the parties hereto that repayment of the Hedging Obligations of
the Borrower (or a Subsidiary thereof if permitted by Section 7.2.20) under any
qualifying Hedging Agreement with any such Approved Counterparty from
realization of any Collateral shall be subject to the terms of the Security
Documents.  For sake of clarity, the parties further agree that any Hedging
Agreements entered into with the Borrower by Société Générale or one of its
Affiliates at a time when Société Générale was a Lender shall be entitled to the
benefit of the Security Documents and of the provisions of this Agreement
relating to the Collateral in accordance with the foregoing sentence.”
 
(f)  Schedule II.  Schedule II to the First Lien Credit Agreement is hereby
amended and restated in its entirety as set forth in Schedule II attached
hereto.
 
Section 3.  Redetermination of Borrowing Base.  The Borrower and the Revolving
Loan Lenders hereby agree that effective as of November 19, 2007, the Borrowing
Base shall be equal to $450,000,000 until such time as the Borrowing Base is
redetermined or otherwise adjusted pursuant to the terms of the First Lien
Credit Agreement; provided, that if the Borrower (a) acquires all of the
EPL/Castex Assets (the “Acquisition”); (b) executes and delivers documentation
(including opinions, security agreements, mortgages, deeds of trusts and other
similar documents and supplements, amendments or modifications thereto as
requested by the Administrative Agent) in form and substance satisfactory to the
Administrative Agent, granting to the Administrative Agent first perfected liens
and security interests on the EPC/Castex Assets; (c) pays to the Administrative
Agent for the account of each Lender an upfront fee for each Existing Lender in
an amount equal to twenty-five (25) basis points on such Lender’s Percentage of
the BB Increased Amount (defined below); and (d) furnishes to the Administrative
Agent (i) evidence of the closing of the Acquisition by the Borrower of the
EPL/Castex Assets on terms and conditions acceptable to the Administrative Agent
and (ii) a certificate of an Authorized Officer of the Borrower (A) certifying
that immediately before and after giving effect to the Acquisition, no Default
or Event of Default has occurred and is continuing and such other
representations and warranties as the Administrative Agent reasonably deems
appropriate, (B) attaching appropriate resolutions regarding the Acquisition,
and (C) copies, certified true and correct by an Authorized Officer of the
Borrower, of the assignment of the EPL/Castex Assets into the Borrower and of
the acquisition agreements relating to such assignment; then upon satisfaction
of the foregoing requirements in (a) through (d) above (including all
sub-requirements thereof), provided that such requirements are satisfied on or
before January 31, 2008, the Borrowing Base then in effect shall automatically,
without further action by the Administrative Agent, the Borrower or any Lender,
increase by $10,000,000 (the “BB Increased Amount”).  In each instance, it is
agreed that the Borrowing Base remains subject to determination or
redetermination or reduction pursuant to terms of the First Lien Credit
Agreement (including Sections 2.8, 7.1.13 and 7.2.10 thereof).  As used herein,
“EPL/Castex Assets” means the real property and personal property interests
described in Schedule I attached hereto with such other non-material changes or
modifications as reasonably acceptable to the Administrative Agent and such
other material changes or modifications as acceptable to the Required Lenders
(it being understood that the exclusion of real property or personal property
assets having an aggregate fair market value, as determined in good faith by the
Borrower, of less than $1,000,000 shall not be considered a material change or
modification).
 
Section 4.  Consent to Amendment of Security Documents.  The Administrative
Agent, the Issuers and the undersigned Lenders hereby consent and agree that the
parties to the Security Documents may amend the Security Documents, as
applicable, to reflect (a) the amendment to the defined term “Secured Parties”
as set forth in Section 2(a)(iv) hereof, and (b) the amendment to Section 10.19
of the Credit Agreement as set forth in Section 2(e) hereof, together with such
other changes as the Administrative Agent deems reasonable in connection
therewith.
 
Section 5.  Conditions to Effectiveness.  This Amendment shall be deemed
effective as of the Effective Date following the satisfaction of the following
conditions:
 
(a)  the Administrative Agent shall have received counterparts hereof duly
executed by the Borrower, the Administrative Agent, the Issuers and the Required
Lenders (provided that Section 3 shall not become effective unless all of the
Lenders shall have delivered executed counterparts hereof to the Administrative
Agent);
 
(b)  the Administrative Agent shall have received for each Lender, as
appropriate, its new (for each Assignee Lender) or replacement (for Existing
Lenders) Notes payable to them in the principal amounts set forth on the column
entitled “Loan Commitments” in Schedule II hereto, which Notes in the case of
the replacement Notes shall be a renewal and replacement of, and shall be given
in substitution and exchange for, but not in payment of, those Notes held by
each Existing Lender prior to the effectiveness of this Amendment; and
 
(c)  the Administrative Agent shall have received (i) for the account of each
Existing Lender, an amendment fee for each such Existing Lender in an amount
equal to ten (10) basis points on such Existing Lender’s Percentage of the
Borrowing Base as in effect immediately before giving effect to this Amendment;
(ii) for the account of each Existing Lender, an upfront fee for each Existing
Lender in an amount equal to twenty-five (25) basis points on the positive
difference between (A) such Existing Lender’s “$450M Borrowing Base Allocation”
as set forth on Schedule II attached hereto and (B) such Existing Lender’s
Percentage of the Borrowing Base as in effect immediately before giving effect
to this Amendment; and (iii) for the account of each Assignee Lender, an upfront
fee for such Assignee Lender in an amount equal to twenty-five (25) basis points
on such Assignee Lender’s “$450M Borrowing Base Allocation” as set forth on
Schedule II attached hereto.
 
Section 6.  Representations and Warranties.  The Borrower hereby represents and
warrants that after giving effect hereto:
 
(a)  the representations and warranties of the Obligors contained in the Loan
Documents are true and correct in all material respects on and as of the
Effective Date, other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain correct in all
material respects as of such earlier date;
 
(b)  the execution, delivery and performance by the Borrower and each other
Obligor of this Amendment has been duly authorized by all necessary corporate
action required on their part and this Amendment, along with the First Lien
Credit Agreement and other Loan Documents, constitutes the legal, valid and
binding obligation of each Obligor parties thereto enforceable against them in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;
 
(c)  neither the execution, delivery and performance of this Amendment by the
Borrower and each other Obligor, the performance by them of the First Lien
Credit Agreement nor the consummation of the transactions contemplated hereby
does or shall contravene, result in a breach of, or violate (i) any provision of
any Obligor’s certificate or articles of incorporation or bylaws or other
similar documents, or agreements, (ii) any law or regulation, or any order or
decree of any court or government instrumentality, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any
Obligor or any of its Subsidiaries is a party or by which any Obligor or any of
its Subsidiaries or any of their property is bound, except in any such case to
the extent such conflict or breach has been waived herein or by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof;
 
(d)  no Material Adverse Effect has occurred since June 8, 2007; and
 
(e)  no Default or Event of Default has occurred and is continuing.
 
Section 7.  Ratification.
 
(a)  This Amendment shall be deemed to be an amendment to the First Lien Credit
Agreement, and the First Lien Credit Agreement, as hereby amended, and all
Obligations in connection therewith, are hereby ratified, approved and confirmed
in each and every respect.  On and after the effectiveness of this Amendment in
accordance with Section 5 above, each reference in the First Lien Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
referring to the First Lien Credit Agreement, and each reference in each other
Loan Document to “the Credit Agreement”, “the First Lien Credit Agreement”
“thereunder”, “thereof” or words of like import referring to the First Lien
Credit Agreement, shall mean and be a reference to the First Lien Credit
Agreement as amended or otherwise modified by this Amendment.  This Amendment is
a Loan Document.
 
(b)  The Borrower and each other Obligor hereby ratifies, approves and confirms
in every respect all the terms, provisions, conditions and obligations of each
of the Security Documents, including without limitation all Mortgages, Security
Agreements, Guaranties and Control Agreements, to which it is a party.
 
Section 8.  Costs and Expenses.  As provided in Section 10.3 of the First Lien
Credit Agreement, the Borrower agrees to reimburse Administrative Agent for all
fees, costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment.
 
Section 9.  New Lenders; Purchase and Sale of Loans, Etc.
 
(a)  Upon the effectiveness of this Amendment and by its execution and delivery
hereof, each of Allied Irish Banks p.l.c., Credit Suisse, UBS Loan Finance LLC
and Whitney National Bank (each, an “Assignee Lender”) shall be deemed
automatically to have become a party to the First Lien Credit Agreement, shall
have all the rights and obligations of a “Lender” under the First Lien Credit
Agreement and the other Loan Documents as if each were an original signatory
thereto, and shall agree, and does hereby agree, to be bound by the terms and
conditions set forth in the First Lien Credit Agreement and the other Loan
Documents to which the Lenders are a party, in each case, as if each were an
original signatory thereto.
 
(b)  Each Assignee Lender (i) confirms that it has received a copy of the First
Lien Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and the First Lien Credit Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, any Issuer or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the First Lien Credit Agreement; (iii) represents and
warrants that its name set forth herein is its legal name and that it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a Lender under the First Lien Credit Agreement; (iv) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (vi) agrees that
it will perform in accordance with their terms all of the obligations that by
the terms of the First Lien Credit Agreement are required to be performed by it
as a Lender.
 
(c)  Each Assignee Lender hereby advises each other party hereto that its
respective address for notices shall be as set forth below its name Schedule II
hereto.
 
(d)  The Lenders party to the First Lien Credit Agreement prior to the
effectiveness of this Amendment (the “Existing Lenders”) hereby sell, assign,
transfer and convey, and each Assignee Lender hereby purchases and accepts, so
much of the aggregate Commitments under, Loans outstanding under, and
participations in Letters of Credit issued pursuant to, the First Lien Credit
Agreement such that, after giving effect to this Amendment, the Percentage of
each Lender (including the Existing Lenders and the Assignee Lenders), and the
portion of the Loan Commitment (and allocation of the new Borrowing Base and the
Borrowing Base if increased pursuant to Section 3 hereof) of each Lender, shall
be as set forth on Schedule II hereto.  The foregoing assignments, transfers and
conveyances are without recourse to the Existing Lenders and without any
warranties whatsoever by the Administrative Agent, the Issuer or any Existing
Lender as to title, enforceability, collectibility, documentation or freedom
from liens or encumbrances, in whole or in part, other than the warranty of each
Existing Lender that it has not previously sold, transferred, conveyed or
encumbered such interests.
 
(e)  The Existing Lenders and the Assignee Lenders shall make all appropriate
adjustments in payments under the First Lien Credit Agreement, the Notes and the
other Loan Documents for periods prior to the adjustment date among themselves.
 
Section 10.  GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
 
Section 11.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 12.  Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts.  Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.
 
Section 13.  No Waiver.  Except as expressly set forth in this Amendment, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any default of the Borrower or any other Obligor or any right, power
or remedy of the Administrative Agent or the other Secured Parties under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
 
Section 14.  Successors and Assigns.  This Amendment shall be binding upon the
Borrower and its successors and permitted assigns and shall inure, together with
all rights and remedies of each Lender Party hereunder, to the benefit of each
Lender Party and the respective successors, transferees and assigns.
 
Section 15.  Entire Agreement.  THIS AMENDMENT, THE FIRST LIEN CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Signature Pages Follow]
 

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.
 
BORROWER:
 
ENERGY XXI GULF COAST, INC.




By:     /s/  Ben
Marchive                                                                      
Name:  Ben Marchive
 
Title:  President
 

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDERS:
 
THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent, Issuer and Lender




By:        /s/ P.R.
Ballard                                                                     
Name:   P.R.
Ballard                                                                         
Title:     Managing
Director                                                                      





      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



BNP PARIBAS, as Issuer and Lender




By:             /s/  Robert
Long                                                                       
Name:       Robert
Long                                                                    
Title:         Vice
President                                                                  




By:             /s/ Russell
Otts                                                           
Name:        Russell
Otts                                                                   
Title:          Vice
President                                                                

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



BMO CAPITAL MARKETS FINANCING, INC., as Lender




By:            /s/  Mary Lou
Allen                                                               
Name:        Mary Lou
Allen                                                                   
Title:          Vice President

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



GUARANTY BANK, FSB, as Lender






By:             /s/ Kelly L. Elmore
III                                                              
Name:          Kelly L. Elmore
III                                                                 
Title:            Senior Vice President



      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



AMEGY BANK NATIONAL ASSOCIATION, as Lender






By:         /s/ W.
Bryan Chapman                                                          
Name:     W. Bryan
Champman                                                                    
Title:       Senior Vice President

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, as Lender






By:         /s/
Andrew Ostrov                                                                  
Name:    Andrew Ostrov                                                                                                                                         
Title:      Director

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



LEHMAN COMMERCIAL PAPER INC., as Lender








By:       /s/ J. Robert
Chambers                                                                  
Name:    J. Robert
Chambers                                                                                    
Title:     Authorized Signatory



      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



TORONTO DOMINION (TEXAS) LLC, as Lender








By:        /s/ Debbi L.
Brito                                                                   
Name:     Debbi L. Brito             
Title:       Authorized Signatory



      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION, as Lender








By:      /s/  Nancy G.
Moragas                                                                     
Name:    Nancy G.
Moragas                                                                     
Title:      Sr. Vice President

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



NATIXIS, as Lender








By:        /s/   Donovan C.
Broussard                                                                  
Name:     Donovan C. Broussard           
Title:      Managing Director
 
By:       /s/  Louis P. Laville,
III                                               
Name:     Louis P. Laville, III                                               
Title:      Managing Director

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



ALLIED IRISH BANKS p.l.c., as Lender








By:       /s/   Aidan
Lanigan                                                                   
Name:    Aidan Lanigan                   
Title:      Vice President
 
By:       /s/   Joanne Gibson
Name:    Joanne Gibson
Title:      Assistant Vice President

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



CREDIT SUISSE, as Lender








By:        /s/   Brian
Caldwell                                                                  
Name:    Brian
Caldwell                                                                                    
Title:      Director
 
By:        /s/  Nupur Kumar
Name:    Nupur Kumar
Title:      Associate

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



UBS LOAN FINANCE LLC, as Lender








By:     /s/  Mary L.
Evans                                                                      
Name:   Mary L. Evans                   
Title:     Associate Director
 
By:     /s/  Irja R. Otsa
Name:   Irja R. Otsa
Title:     Associate Director
 
 

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



WHITNEY NATIONAL BANK, as Lender








By:      /s/ John B.
Lane                                                                   
Name:   John B.
Lane                                                                   
Title:     Senior Vice President



      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:


ENERGY XXI GOM, LLC f/k/a MARLIN ENERGY OFFSHORE, L.L.C.






By:     /s/  Ben
Marchive                                                                      
Name:  Ben
Marchive                                                                      
Title:    President


ENERGY XXI TEXAS GP, LLC f/k/a MARLIN TEXAS GP, L.L.C.




By:       /s/  Ben
Marchive                                                                                                                                          
Name:  Ben
Marchive                                                                      
Title:    President


ENERGY XXI TEXAS, LP f/k/a MARLIN TEXAS, L.P.


By:  Energy XXI Texas GP, LLC f/k/a Marlin Texas GP, L.L.C., its General Partner


 
By:      /s/  Ben
Marchive                                                                                                                                                                                                               
Name:  Ben
Marchive                                                                      
Title:    President


      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST LIEN
CREDIT AGREEMENT:


ENERGY XXI USA, INC.




By:       /s/  Ben
Marchive                                                                                                                                                                                                               
Name:  Ben
Marchive                                                                      
Title:    President


      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



SCHEDULE I


EPL/CASTEX ASSETS
 


 
The attached pages hereto contain identifying descriptions of the working
interests, revenue interests, leasehold interests and wells, facilities and
pipelines in which the Borrower proposes to acquire a forty-nine and one half
percent (49.5%) interest as part of the Acquisition.  For purposes of compliance
with Section 3 of the Amendment, any material changes to, or modifications of,
the “EPL/Castex Assets” as described herein shall require the consent of the
Required Lenders (it being understood that the exclusion of real property or
personal property assets having an aggregate fair market value, as determined in
good faith by the Borrower, of less than $1,000,000 shall not be considered a
material change or modification).  Upon provision of information reasonably
acceptable to it, the Administrative Agent may approve or consent to any non
material changes to, or modification of, the “EPL/Castex Assets” for purposes of
compliance with Section 3 of the Amendment.  Capitalized terms used herein but
not defined herein shall have the meanings as given them in the First Amendment
to Amended and Restated First Lien Credit Agreement to which this Schedule I is
attached (the “Amendment”).
 

      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



SCHEDULE II
 
 
PERCENTAGES;
 
 
COMMITMENTS;
 
 
LIBOR OFFICE;
 
 
DOMESTIC OFFICE
 
 


 
 


 
Notice Address of Borrower:
 
Energy XXI Gulf Coast, Inc.
 
c/o Corporation Trust Center
 
1209 Orange Street, Room 123
 
Wilmington, DE 19801
 
With a copy to:
 
1021 Main (One City Centre), Suite 2626
 
Houston, Texas 77002
 
Attention: West Griffin
 
Telephone:  (713) 659-2100
 
Facsimile:  (713) 659-2101
 


 
NAME AND NOTICE ADDRESS
OF LENDERS
LIBOR OFFICE
DOMESTICOFFICE
 
The Royal Bank of Scotland plc
101 Park Avenue
New York, NY 10178
Attention:  Linda Supaswud or Matt Wilson
Telephone:  (212) 250-1411 or (212) 401-1412
Facsimile:  (212) 797-0406 or (212) 401-1478
 
With a copy to:
 
600 Travis Street, Suite 6500
Houston, Texas 77002
Attention:  Robert Poirrier
Telephone:  (713) 221-2434
Facsimile:  (713) 221-2428
 
101 Park Avenue
New York, NY 10178
 
101 Park Avenue
New York, NY 10178
 
BNP Paribas
919 Third Avenue
New York, NY 10022
Attention:  Cory Lantin
Telephone: (212) 471-6626
Facsimile:  (212) 841-2683
 
With a copy to:
 
1200 Smith Street, Suite 3000
Houston, Texas 77002
Attention:  Gabe Ellisor
Telephone:  (713) 982-1162
Facsimile:  (713) 659-6915
 
 
919 Third Avenue
New York, NY 10022
 
919 Third Avenue
New York, NY 10022
 
Guaranty Bank, FSB
333 Clay, Suite 4400
Houston, Texas 77002
Attention:  Kelly L. Elmore III
Telephone:  (713) 890-8849
Facsimile:  (713) 890-8868
 
 
8333 Douglas Avenue
Dallas, TX 75225
 
8333 Douglas Avenue
Dallas, TX 75225
 
BMO Capital Markets
Financing, Inc.
700 Louisiana, Suite 4400
Houston, TX 77002
Attention:  Mary Lou Allen
Telephone:  (713) 546-9761
Facsimile: (713) 223-4007
 
 
115 S. LaSalle Street
Chicago, IL 60603
 
115 S. LaSalle Street
Chicago, IL 60603
 
Amegy Bank National Association
4400 Post Oak Parkway, #404
Houston, Texas 77027
Attention: W. Bryan Chapman, Senior Vice President
Telephone: (713) 232-2026
Facsimile: (713) 561-0345
 
 
4400 Post Oak Parkway
#404
Houston, TX 77027
 
4400 Post Oak Parkway
#404
Houston, TX 77027
 
 
The Bank of Nova Scotia
711 Louisiana, Suite 1400
Houston, TX 77002
Attention:  Sandra Aultman
Telephone:  713-759-3428
Fax:  713-752-2425
 
 
101 Park Avenue
6th Floor
New York, NY 10178
 
101 Park Avenue
6th Floor
New York, NY 10178
 
Lehman Commercial Paper Inc.
745 7th Avenue, 5th Floor
New York, New York 10019
Attention:  Winnie Chin
Telephone:  (212) 526-6560
Facsimile:  (212) 520-0450
 
 
745 7th Avenue
5th Floor
New York, NY 10019
 
745 7th Avenue
5th Floor
New York, NY 10019
 
Toronto Dominion (Texas) LLC
31 West 52nd Street, 20th Floor
New York, New York 10019
Attention: Martin Snyder
Telephone: (713) 653-8211
Facsimile: (713) 652-2647
 
 
31 West 52nd Street
20th Floor
New York, NY 10019
 
31 West 52nd Street
20th Floor
New York, NY 10019
 
Capital One, National Association
313 Carondolet, 10th Floor
New Orleans, LA 70130
Attention:  Nancy Moragas
Telephone:  (504) 533-2863
Facsimile:  (504) 533-5594
 
(For Operations)
5718 Westheimer, 6th Floor
Energy Banking Department
Houston, Texas 77057
Attention:  Norma Jean Platt
Telephone:  (713) 759-6316
Facsimile:  (713) 650-0824
 
 
5718 Westheimer
6th Floor
Energy Banking Dpt.
Houston, TX 77057
 
5718 Westheimer
6th Floor
Energy Banking Dpt.
Houston, TX 77057
 
Natixis
Houston Energy Group
333 Clay Street, Suite 4340
Houston, Texas 77002
Attention: Donovan Broussard
Telephone:  (713) 759-0973
Facsimile:  (713) 571-6167
 
 
333 Clay Street
Suite 4340
Houston, TX 77002
 
333 Clay Street, Suite 4340
Houston, TX 77002
 
Allied Irish Banks, p.l.c.
 
(for Credit)
c/o AIB Corporate Banking
405 Park Avenue, 4th Floor
New York, New York 10022
Attention: James Giordano
Telephone:  (212) 515-6763
Facsimile:  (212) 339-8099
 
(for Operations)
Allied Irish Bank – Corporate Operations
2nd Floor, Iona House, Shelbourne Road
Ballsbridge, Dublin 4, Ireland
Attention:  Eimear O’Meara / Peter Garvey
Telephone:  +353 1 641 9933 / 6636
Facsimile:  +353 1 641 6668
 
 
2nd Floor, Iona House, Shelbourne Road
Ballsbridge, Dublin 4, Ireland
 
2nd Floor, Iona House,
Shelbourne Road
Ballsbridge, Dublin 4, Ireland
 
Credit Suisse
Eleven Madison Avenue
New York, New York 10010
Attention:  Vanessa Gomez
Telephone:  (212) 538-2993
Facsimile:  (212) 448-3755
 
 
Eleven Madison Avenue
New York, New York 10010
 
Eleven Madison Avenue
New York, New York 10010
 
UBS Loan Finance LLC
677 Washington Blvd.
Stamford, Connecticut 06901
Attention:  Jenny Milioti
Telephone:  (203) 719-5993
Facsimile:  (203) 719-3888
 
 
677 Washington Blvd.
Stamford, Connecticut 06901
 
677 Washington Blvd.
Stamford, Connecticut 06901
 
Whitney National Bank
4265 San Felipe Ave., Suite 200
Houston, Texas 77027
Attention:  John Lane
Telephone:  (713) 951-7116
Facsimile:  (713) 951-7172
 
 
4265 San Felipe Ave., Suite 200
Houston, Texas 77027
 
4265 San Felipe Ave., Suite 200
Houston, Texas 77027




      
                  24641584 06020964              
    


--------------------------------------------------------------------------------



Percentages; Commitments of Lenders:
 

         
LENDER
PERCENTAGE*
$450M BORROWING BASE
ALLOCATION**
$460M BORROWING BASE
ALLOCATION***
LOAN COMMITMENT
The Royal Bank of Scotland plc
13.913
$62,608,695.65
$64,000,000.00
$97,391,304.35
BNP Paribas
13.913
$62,608,695.65
$64,000,000.00
$97,391,304.35
Guaranty Bank, FSB
13.696
$61,630,434.78
$63,000,000.00
$95,869,565.22
BMO Capital Markets Financing, Inc.
9.783
$44,021,739.13
$45,000,000.00
$68,478,260.87
Amegy Bank National Association
5.435
$24,456,521.74
$25,000,000.00
$38,043,478.26
The Bank of Nova Scotia
5.435
$24,456,521.74
$25,000,000.00
$38,043,478.26
Lehman Commercial Paper Inc.
5.435
$24,456,521.74
$25,000,000.00
$38,043,478.26
Toronto Dominion (Texas) LLC
5.435
$24,456,521.74
$25,000,000.00
$38,043,478.26
Capital One, National Association
5.000
$22,500,000.00
$23,000,000.00
$35,000,000.00
Natixis
4.348
$19,565,217.39
$20,000,000.00
$30,434,782.61
Allied Irish Banks p.l.c.
5.435
$24,456,521.74
$25,000,000.00
$38,043,478.26
Credit Suisse
5.435
$24,456,521.74
$25,000,000.00
$38,043,478.26
UBS Loan Finance LLC
3.478
$15,652,173.91
 
$16,000,000.00
$24,347,826.09
Whitney National Bank
3.261
$14,673,913.04
$15,000,000.00
$22,826,086.96
         
Total:
100.00%
$450,000,000.00**
$460,000,000.00***
$700,000,000.00



*           Percentage is rounded to the third decimal for convenience
purposes.  The true Percentage for a Lender is calculated based on dividing the
Loan Commitment of such Lender by the total Loan Commitment for all Lenders.


**           Based on a Borrowing Base of $450,000,000 as of November 19, 2007.


***           Based on a Borrowing Base of $460,000,000 assuming satisfaction of
the conditions set forth in that certain First Amendment to Amended and Restated
First Lien Credit Agreement dated as of November 19, 2007.





      
                  24641584 06020964              
    


--------------------------------------------------------------------------------


